Citation Nr: 0311707	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

The Board is required to address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November  
2000.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that VA shall make 
reasonable efforts to notify claimants of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The record reflects that the RO has not applied or considered 
the veteran's claim in light of the VCAA.  In view of the 
above, the Board finds that the RO's development in this case 
is incomplete.

Upon an initial review of the claims file, the Board observes 
that, although the RO has contacted the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center) in an unsuccessful attempt to corroborate the 
veteran's reported stressors, this attempt at corroborating 
the veteran's stressors does not reflect consideration of his 
service personnel records.  Accordingly, the RO should 
request copies of the veteran's service personnel records 
and, once again, attempt to corroborate the veteran's 
reported stressors.

Additionally, prior to the case being certified to the Board, 
the veteran submitted copies of records from the service 
department which have not been considered by the RO.  
38 C.F.R. § 19.31.

Accordingly, this case is remanded for the following actions:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the VCAA, with specific 
information about the type of evidence 
needed to substantiate his claim and the 
relative duties of the veteran and the VA 
in obtaining such evidence.  The veteran 
should also be reminded that, in the case 
at hand, he is requested to provide any 
further details as to the dates, places, 
and circumstances of his claimed 
stressors.

2.  The RO should request the veteran's 
service personnel records (including the 
DA Form 20) from the National Personnel 
Records Center.

3.  The RO should then review the 
veteran's claims file, compile a list of 
the veteran's alleged stressors, make 
photocopies of specific lay submissions 
from the veteran (including his June 2001 
letter from his mental health care 
provider and his December 1999 electronic 
mail transmission) and his military 
records (including his DD Form 214 and 
service personnel records), and supply 
such copies to the United States Armed 
Services Center for Research of Unit 
Records in furtherance of corroboration 
of his claimed stressors.

4.  Upon receipt of a response from the 
Unit Records Center, the RO should review 
this response.  If the RO is satisfied 
that a claimed stressor has been 
corroborated or it is determined that the 
veteran served in combat, the RO should 
proceed to Paragraph 5 of this remand.  
If the RO finds that a claimed stressor 
has not been corroborated, the RO should 
proceed to Paragraph 7 of this remand.

5.  If a claimed stressor is corroborated 
or the veteran served in combat, the RO 
should then afford the veteran a VA 
psychiatric examination to determine the 
etiology of his claimed PTSD.  The RO 
should provide the examiner with the 
veteran's claims file and the examiner 
should review the claims file in 
conjunction with the examination.  Based 
on the claims file and the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's PTSD, if diagnosed, is 
predicated on the corroborated 
stressor(s).  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

6.  The RO should then review the 
examination report to ensure that its 
findings are in compliance with the 
instructions in this REMAND.  If this 
report is in any way incomplete, it 
should be returned to the examiner for 
completion.

7.  Thereafter, the RO should issue to 
the veteran a Supplemental Statement of 
the Case addressing the issue of 
entitlement to service connection for 
PTSD.  This issuance should include 
consideration of the veteran's claim 
under 38 C.F.R. §§ 3.102 and 3.159 
(2002).  The veteran should then be 
allowed an appropriate period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




